Citation Nr: 0204022	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-02 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a mood disorder.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. 4.29 based on hospitalization from 
September 8, 1998 to October 6, 1998.

3.  Entitlement to a total disability evaluation for 
compensation, due to individual unemployability.

[The issue of the veteran's entitlement to an increased 
rating for hidradenitis suppurativa (formerly rated as 
recurrent cysts), evaluated as 50 percent disabling from 
September 15, 1993, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), is 
addressed in a separate document.]


REPRESENTATION

Appellant represented by:	Shelly Farber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  At that time, the RO, 
among other things, granted entitlement of the veteran to 
service connection for a mood disorder, as secondary to a 
service-connected skin disorder, and a 10 percent rating was 
assigned therefor, effective from December 13, 1997.  The RO 
also granted entitlement to service connection for 
alcoholism, as secondary to a service-connected skin 
disorder, and assigned a 0 percent evaluation therefor.  In 
addition, the RO, as pertinent to this matter, denied 
entitlement of the veteran to service connection for obesity, 
as secondary to a service-connected skin disorder, as well as 
entitlement to a total disability rating for compensation, 
due to individual unemployability (TDIU).  By further rating 
action in June 2001, the RO found clear and unmistakable 
error in the assignment of the effective date of its earlier 
grant of service connection for a mood disorder, determining 
that the correct date was that of December 31, 1997. 

Regarding the issue of the veteran's entitlement to service 
connection for obesity, it is evident that a notice of 
disagreement with the RO's September 1999 denial was received 
by the RO on September 24, 1999.  Such notice of disagreement 
appears to have included the veteran's dissatisfaction with 
the rating assigned for his service-connected alcoholism.  
However, a statement of the case as to either matter was not 
thereafter furnished to the veteran and his attorney.  As 
such matters are controlled by Manlincon v. West, 12 Vet. 
App. 238 (1999) and, moreover, are issues that are 
inextricably intertwined with the developed issue of the 
veteran's entitlement to a TDIU, such are addressed in the 
REMAND order that follows.  See Chairman's Memorandum 01-02-
01 (Jan. 29, 2002).  

Review of the record further indicates that the issue of the 
veteran's entitlement to a temporary total rating under 
38 C.F.R. § 4.29 on the basis of a period of hospitalization 
from September 8 to October 6, 1998, for treatment of 
alcoholism, was initially adjudicated by the RO in November 
1998, when such claim was denied.  Following the veteran's 
submission of a notice of disagreement in January 1999, and 
the RO's grant of service connection for alcoholism in 
September 1999, a statement of the case was furnished to the 
veteran in September 1999, and a VA Form 9, Appeal to the 
Board of Veterans' Appeals, as to that issue was received by 
the RO in October 1999.  Notwithstanding the fact that the 
aforementioned issue is in appellate status, it is noted by 
the Board, as it was by the RO, that VA has imposed a 
temporary stay on adjudication of these claims until final 
review is completed by the United States Court of Appeals for 
the Federal Circuit with respect to its decision issued on 
February 2, 2001, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  See Chairman's Memorandum 01-01-13 (Jun. 25, 
2001).  When the Federal Circuit has completed its review of 
all actions and rehearing requests filed in that case and the 
decision becomes final, VA will lift the stay and begin to 
adjudicate these issues, including the issue specifically 
raised in this particular case.  

It is also noteworthy that the Board by separate remand order 
has addressed the issue of veteran's entitlement to an 
increased rating for hidradenitis suppurativa (formerly rated 
as recurrent cysts), evaluated as 50 percent disabling from 
September 15, 1993, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Such 
claim for increase was previously addressed by the Board in 
its decision of March 1996, which was thereafter vacated by 
the Court and the subject of Board remands in September 1997 
and March 1999.  While noting that there may be some overlap 
in the actions requested in the two, separate remand orders 
issued this date, the Board does not intend to require the RO 
to duplicate its efforts insofar as the issues of 
extraschedular entitlement for the veteran's skin disorder 
and his claim for a TDIU are concerned.  Rather, the 
requested actions, such as obtaining the veteran's Chapter 31 
file, need only be undertaken once, while satisfying the 
requirements of both separate remand orders.

Also of note is that the veteran submitted to the RO in 
February 2000 a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in which he requested a hearing before the Board, 
sitting at the RO.  Such request was modified by the 
veteran's attorney in May 2000 correspondence, wherein a 
hearing before the Decision Review Officer at the RO was 
sought in lieu of a travel board hearing.  The RO hearing 
followed in November 2000.

Also filed on behalf of the veteran in April 2000 was a VA 
Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative, wherein the veteran appointed Shelly Farber, 
Esquire, as his attorney of record.  Associated with Ms. 
Farber's firm is Jerry Haas, a non-attorney, who has assisted 
in representing the veteran's interests in this matter.


REMAND

During the pendency of this appeal, a significant change in 
the law was effectuated that has not to date been considered 
by the RO.  Specifically, on November 9, 2000, the President 
of the United States signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

Notwithstanding the aforementioned changes in legal 
authority, the RO has not considered this matter under the 
VCAA and its implementing regulations, nor has it undertaken 
those actions necessary to ensure compliance with the notice 
and duty-to-assist provisions contained in the new law and 
regulations with respect to the matter on appeal.  Moreover, 
the veteran has not been advised of such changes or afforded 
the opportunity to consider their impact on the claim herein 
at issue.  He therefore may have been denied the opportunity 
to formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA 
O.G.C. Prec. Op. No.16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Moreover, the issue of the rating to be assigned initially 
for the veteran's mood disorder is one governed by the 
holding of the Court in Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.)  The record does not reflect 
that Fenderson was considered by the RO in its adjudication 
of the veteran's claim for an initial rating in excess of 30 
percent for his mood disorder, thereby warranting further 
action by the RO.  

Additional development of the evidence is also deemed to be 
needed in connection with the claims for an initial rating in 
excess of 30 percent for a mood disorder and for a TDIU.  
Specifically, additional clinical information is needed to 
determine whether an initial rating in excess of 30 percent 
may be assigned for the veteran's service-connected mood 
disorder from December 31, 1997, to the present.  In this 
regard, it is noted that, in the report of the most recent VA 
examination in January 2001, there are conflicting statements 
by the examiner as to the severity of the veteran's mood 
disorder, alternatingly referring to same as severe and 
moderately disabling and with the assignment of a score of 60 
on the Global Assessment of Functioning (GAF) Scale.  As 
well, only very limited records of VA outpatient treatment 
were obtained following the January 2001 evaluation, and the 
only pertinent note, that compiled in June 2001, indicates 
that the veteran was receiving monthly treatment from a 
private psychologist.  The record does not, however, indicate 
that any attempt was made by the RO to identify the 
aforementioned psychologist or to obtain pertinent treatment 
records.  As well, information regarding the veteran's 
current and former employment is needed, as well as his 
participation in a VA program of vocational rehabilitation 
training and other pursuit of programs of education.  In 
addition, further input from the Social Security 
Administration (SSA) is found to be necessary.  It is also 
advisable to obtain a medical opinion as to whether service-
connected disabilities, alone, preclude the veteran from 
engaging in employment.  

As further medical examination is found to be in order, the 
veteran is hereby advised of the importance of appearing for 
such evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2001).

For the benefit of the psychiatric examiner, the rating 
criteria pertaining to the veteran's mood disorder are 
provided as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication....................................  
0

38 C.F.R. § 4.130, effective November 7, 1996.  

Based on the foregoing, this matter is REMANDED to the RO for 
completion of the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and corresponding regulatory changes are 
completed as to the issues presented.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§5102, 
5103, 5103A, and 5107), as well as the 
recently established regulations, are 
fully complied with and satisfied.

2.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of the evidence 
needed to substantiate his claim for an 
initial rating in excess of 30 percent 
for a mood disorder, including his right 
to be considered for staged ratings 
pursuant to Fenderson, supra, and his 
claim for a TDIU.  The RO should also 
advise the veteran of his right to submit 
any additional argument and/or evidence 
in support of such claim.  Such evidence 
may be of a lay or medical variety.

3.  The veteran should also be contacted 
through his attorney by RO personnel for 
the purpose of requesting that he provide 
a detailed listing of all current and 
former employment, including the dates of 
such employment and the names and 
addresses of all such employers.

In addition, he should be asked to 
furnish a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who may 
have evaluated and/or treated him for a 
mood disorder or other psychiatric 
disorder since December 1997.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

After obtaining proper authorization, the 
RO should through contact with current 
and former employers verify the veteran's 
prior employment, dates thereof, and any 
problems associated with such employment 
due exclusively to service-connected 
disabilities. 

As well, the RO should, after obtaining 
proper authorization, obtain copies of 
evaluation and treatment records not 
already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should obtain the veteran's 
Chapter 31 file in its entirety for 
inclusion with the other evidence already 
on file, and if a review of such file by 
the RO does not definitively indicate the 
status of the veteran's Chapter 31 
training, it should be ascertained in 
writing from the veteran's vocational 
rehabilitation specialist/counseling 
psychologist whether or not he has been 
placed in a "rehabilitated" status in 
terms of his Chapter 31 program of 
training.

5.  The RO should obtain from SSA copies 
of all medical and administrative records 
utilized and compiled by that agency in 
connection with any claim for and/or 
award of SSA disability benefits to the 
veteran.  Once obtained such records 
should be made a part of the veteran's 
claims folder.

6.  Pursuant to Manlincon, supra, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for obesity, secondary to 
service-connected hidradenitis 
suppurativa, based on all the evidence on 
file and all governing legal authority, 
including the VCAA and controlling case 
law.  If the benefit sought continues to 
be denied, the veteran and his attorney 
should be provided with a statement of 
the case which should include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues.  Notice is hereby provided that 
the timely filing of a substantive appeal 
is required to preserve the veteran's 
right to have the Board review such issue 
on appeal.

In light of the current VA-wide stay upon 
adjudication of claims related to 
alcoholism, the RO should await further 
consideration of the veteran's claim for 
an initial rating in excess of 0 percent 
for alcoholism and the issue of a 
temporary total rating based on 38 C.F.R. 
§ 4.29 until such time as the stay is 
lifted.  Once that happens, the RO should 
readjudicate such issues, based on all 
the evidence on file and all governing 
legal authority, including the VCAA and 
controlling case law.  If the benefits 
sought continue to be denied, the veteran 
and his attorney should be provided with 
a statement of the case which should 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues.  
Notice is hereby provided that the timely 
filing of a substantive appeal with 
regard to the rating to be assigned 
service connected alcoholism is required 
to preserve the veteran's right to have 
the Board review such issue on appeal.

7.  Thereafter, the RO in consultation 
with the veteran's attorney should make 
arrangements for the veteran to be 
afforded a VA examination by a 
psychiatrist for the purpose of 
determining the current severity of the 
veteran's service-connected mood disorder 
and to ascertain whether service-
connected disabilities, alone, preclude 
the performance of substantially gainful 
employment.  The claims folder in its 
entirety, including a copy of this 
remand, must be made available to the 
examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation.  Any indicated personality 
testing must also be accomplished if 
deemed warranted by the examiner.  All 
applicable diagnoses must be fully set 
forth, and, to the extent possible, the 
examiner should differentiate that 
symptomatology attributable to the 
service-connected mood disorder from that 
of any other nonservice-connected 
psychiatric or other entity.  While a 
percentage rating must not be assigned by 
the examiner, the examiner must address 
each and every factor enumerated in the 
aforementioned criteria for the rating of 
the veteran's mood disorder.  This is to 
ensure that the decision to assign a 
particular rating may be fully justified, 
both to the veteran and to any reviewing 
authority.  In addition, the examiner 
must furnish a complete multi-axial 
evaluation as to the service-connected 
mood disorder, including a score on the 
GAF scale on Axis V based solely on the 
veteran's mood disorder, along with an 
explanation of the significance of the 
assigned score.  

Such examiner should also offer an 
opinion as to whether varying levels of 
severity of the veteran's mood disorder 
are demonstrated from December 31, 1997, 
to the present, and, if so, the specific 
periods and the level of severity shown 
should be fully delineated.  Moreover, 
the examiner should discuss the effect of 
the mood disorder, standing alone, on the 
veteran's social and industrial 
impairment.

The examiner is also asked to offer a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities, currently 
consisting of a mood disorder and 
hidradenitis suppurativa, alone, render 
the veteran unable to secure or follow a 
substantially gainful occupation.  The 
same question should be answered with 
consideration given to the added 
disability of alcoholism.  The underlined 
standard of proof should be utilized in 
formulating a response.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

8.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

9.  Lastly, the RO should readjudicate 
the veteran's claim for the assignment of 
an initial rating in excess of 30 percent 
for a mood disorder, on the basis of all 
the evidence of record and all governing 
legal authority, including the VCAA and 
its implementing regulations, and 
38 C.F.R. § 3.655, as applicable. 

Once the VA-wide stay on adjudication of 
claims related to alcoholism has been 
lifted and all pending claims for VA 
compensation have been developed and 
adjudicated by the RO (to include review 
of the issue of a temporary total rating 
based on hospitalization), the RO should 
readjudicate the veteran's claim for a 
TDIU, on the basis of all the evidence of 
record and all governing legal authority, 
including the VCAA and its implementing 
regulations.  

If the benefits sought on appeal continue 
to be denied, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


